DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 08/03/2022. Claims 27, 32, 39, 43, 46 are amended. Claims 1-26 are cancelled. Claim 47 is a new claim. Claims 27-44, 46-47 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to claim 43.
Allowable Subject Matter
Claims 27-44, 46-47 are allowed.
As of claim 27, the closest prior art YASHIKI et al. (US 2017/0082787 A1; YASHIKI) teaches an optical element 10 includes an upper transparent plastic layer, a lower transparent plastic layer 11, a surface 11s, which is a surface of the lower transparent plastic layer 11, and a plurality of reflective portions 12, which is formed between the upper transparent plastic layer and the lower transparent plastic layer 11. The optical element 10 includes a plurality of transmissive portions 13. Each transmissive portion 13 includes a first section, which is a section of the upper transparent plastic layer that is sandwiched by two reflective portions 12, and a second section, which is a section of the lower transparent plastic layer 11 that is sandwiched by two reflective portions 12. The second section faces the first section. The optical element 10 includes a transmission diffraction portion 20, which is formed by the reflective portions 12 and the transmissive portions 13. The reflective portions 12 reflect visible light and reflect at least part of wavelengths of between 400 nm and 700 nm inclusive. The transmittance of the reflective portions 12 is preferably less than 30%. The transmissive portions 13 transmit at least part of wavelengths of between 400 nm and 700 nm inclusive, and the transmittance of the transmissive portions 13 is preferably 70% or more. The reflective portions 12 may be made of a metal such as Al, Sn, Cr, Ni, Cu, Au, and Ag or a compound, such as oxide, of a metal selected from this group of metals. Of the materials listed above, the reflective portions 12 are preferably made of a material the reflectance and transparency of which change when the material dissolves or corrodes or when the properties of the material are changed, for example. Further, two or more materials in the group of metals and the group of metal compounds listed above may be used. YASHIKI does not anticipate or render obvious, alone or in combination, a single-axis alignment of a micro mirror array that produces a flat ring optical effect, the micro mirror array comprising: a first micro mirror aligned or oriented along a radial direction and aligned with a first axis of the first micro mirror, and a second micro mirror aligned or oriented along the radial direction and aligned with a first axis of the second micro mirror, an amount of tilt or rotation for a second axis, of the first micro mirror, being random, and an amount of tilt or rotation for a second axis, of the second micro mirror, being random.
Claims 28-35 are allowed as being dependent on claim 27.
As of claim 36, the closest prior art YASHIKI et al. (US 2017/0082787 A1; YASHIKI) teaches an optical element 10 includes an upper transparent plastic layer, a lower transparent plastic layer 11, a surface 11s, which is a surface of the lower transparent plastic layer 11, and a plurality of reflective portions 12, which is formed between the upper transparent plastic layer and the lower transparent plastic layer 11. The optical element 10 includes a plurality of transmissive portions 13. Each transmissive portion 13 includes a first section, which is a section of the upper transparent plastic layer that is sandwiched by two reflective portions 12, and a second section, which is a section of the lower transparent plastic layer 11 that is sandwiched by two reflective portions 12. The second section faces the first section. The optical element 10 includes a transmission diffraction portion 20, which is formed by the reflective portions 12 and the transmissive portions 13. The reflective portions 12 reflect visible light and reflect at least part of wavelengths of between 400 nm and 700 nm inclusive. The transmittance of the reflective portions 12 is preferably less than 30%. The transmissive portions 13 transmit at least part of wavelengths of between 400 nm and 700 nm inclusive, and the transmittance of the transmissive portions 13 is preferably 70% or more. The reflective portions 12 may be made of a metal such as Al, Sn, Cr, Ni, Cu, Au, and Ag or a compound, such as oxide, of a metal selected from this group of metals. Of the materials listed above, the reflective portions 12 are preferably made of a material the reflectance and transparency of which change when the material dissolves or corrodes or when the properties of the material are changed, for example. Further, two or more materials in the group of metals and the group of metal compounds listed above may be used. YASHIKI does not anticipate or render obvious, alone or in combination, providing a reflecting layer; and producing a reflecting structure on the reflecting layer, the reflecting structure comprising a single-axis alignment of: a first micro mirror aligned or oriented along a radial direction and aligned with a first axis of the first micro mirror, and a second micro mirror aligned or oriented along the radial direction and aligned with a first axis of the second micro mirror, an amount of tilt or rotation for a second axis, of the first micro mirror, being random, and an amount of tilt or rotation for a second axis, of the second micro mirror, being random.
Claims 37-42 are allowed as being dependent on claim 36.
As of claim 43, the closest prior art YASHIKI et al. (US 2017/0082787 A1; YASHIKI) teaches an optical element 10 includes an upper transparent plastic layer, a lower transparent plastic layer 11, a surface 11s, which is a surface of the lower transparent plastic layer 11, and a plurality of reflective portions 12, which is formed between the upper transparent plastic layer and the lower transparent plastic layer 11. The optical element 10 includes a plurality of transmissive portions 13. Each transmissive portion 13 includes a first section, which is a section of the upper transparent plastic layer that is sandwiched by two reflective portions 12, and a second section, which is a section of the lower transparent plastic layer 11 that is sandwiched by two reflective portions 12. The second section faces the first section. The optical element 10 includes a transmission diffraction portion 20, which is formed by the reflective portions 12 and the transmissive portions 13. The reflective portions 12 reflect visible light and reflect at least part of wavelengths of between 400 nm and 700 nm inclusive. The transmittance of the reflective portions 12 is preferably less than 30%. The transmissive portions 13 transmit at least part of wavelengths of between 400 nm and 700 nm inclusive, and the transmittance of the transmissive portions 13 is preferably 70% or more. The reflective portions 12 may be made of a metal such as Al, Sn, Cr, Ni, Cu, Au, and Ag or a compound, such as oxide, of a metal selected from this group of metals. Of the materials listed above, the reflective portions 12 are preferably made of a material the reflectance and transparency of which change when the material dissolves or corrodes or when the properties of the material are changed, for example. Further, two or more materials in the group of metals and the group of metal compounds listed above may be used. YASHIKI does not anticipate or render obvious, alone or in combination, a first micro mirror configured to produce a reflection from an incident light that is at least partially diffuse for a first axis of the first micro mirror and at least partially specular for a second axis of the first micro mirror; and a second micro mirror; the first micro mirror and the second micro mirror having a single-axis alignment.
Claims 44, 46-47 are allowed as being dependent on claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Heim (US 20110007374 A1) teaches a security element for protecting valuable articles, having a thin-film element that has a color-shift effect and that includes an absorber layer having gaps in the region of which no color-shift effect is perceptible, and a relief pattern that is arranged only in gapped absorber layer regions below the thin-film element;
- Prior Art IMHOF et al. (US 20220063318 A1) teaches an optically variable security element for securing valuable articles, has a relief grid having a plurality of relief elements arranged in a grid pattern and at least one-line grid arranged vertically above or below the relief grid and having a plurality of line elements that run substantially in the same direction and that are location-dependently modulated. The relief grid and the at least one-line grid coact to produce for a viewer, through the location-dependent modulation of the line elements, a surface that, with respect to the area of the security element, jumps out and/or back in the form of a specified three-dimensional image motif.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882